cca_2017041714471840 id uilc number release date from sent monday date pm to cc bcc subject fw probate case assignment this responds to your office’s request for advice on a case involving the failure of a probate_court to pay a claim filed by the internal_revenue_service you have asked whether the service is bound by the probate court’s decision to not pay the claim which should have been paid ahead of the claim of a competing secured creditor based on priority principles established under sec_6323 of the internal_revenue_code and whether the service might be able to recoup the amount erroneously paid out initially we note that it appears to be undisputed that the service’s claim was under sec_6323 superior to that of the competing creditor moreover this is a case to which the federal insolvency statute u s c arguably applies per section a b claims of the united_states shall be paid first when the deceased debtor’s estate in the custody of an executor is not large enough to pay all of the debtor’s debts thus in a case like this one where the estate was unable to pay all the debtor’s debts the executor should have paid the tax claim ahead of the other creditor’s claim see united_states v bielaski md probate court’s determination that irs’s claim should be paid pro_rata as opposed to being paid in full was erroneous under the insolvency statute section b of section provides that an estate’s representative violating section a will be personally liable to the extent of the incorrectly made payment in addition to the liability imposed by section liability for breach of fiduciary duty may exist under relevant state law however despite the potential applicability of these authorities in this case the service appears to have waived its right to challenge the executor’s incorrect action since the government did not object to or appeal the determination that the other creditor should be paid ahead of the service if the government were to file suit for breach of fiduciary duty the executor would most likely have a viable defense -- that a fiduciary has no personal liability when the government becomes a party to the proceeding by filing a claim receives notice of the distribution and does not object all of which occurred in this case see 69_fsupp_503 n d w va 47_fsupp_965 w d ark see also 257_fsupp_931 s d cal court citing muntzing held that when the united_states has a claim against a decedent's_estate because of a preexisting debt of the decedent the government may content itself with notifying the executor look to him to preserve the priority accorded by statute and otherwise ignore the probate proceedings or it may file and prosecute its claim in probate_court the same as any other creditor and if it does so the government is bound by the determination of the probate_court here because the government participated in the probate case the government probably waived its right to now challenge the probate court’s final_determination regarding the service’s claim thus as noted above an action against the executor under either the insolvency statute or state law would probably not be successful moreover alternative bases of recovery quiet title levy are not applicable to this situation since the competing creditor is not in possession of tangible_property of the taxpayer we recommend as a best practice that the service either refrain from any participation in a probate proceedings involving a taxpayer thus preserving its right to potentially sue the executor for distributing assets in violation of sec_6323 and or the insolvency statute or participate fully in the proceedings objecting to proposed distributions and appealing adverse determinations as appropriate if you have questions or concerns regarding this advice please feel free to contact branch or branch of p a
